USCA11 Case: 19-11571      Date Filed: 05/26/2022   Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 19-11571
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MIRZA HUSSAIN,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 8:18-cr-00152-JDW-AAS-1
                   ____________________
USCA11 Case: 19-11571         Date Filed: 05/26/2022    Page: 2 of 9




2                      Opinion of the Court                 19-11571


Before ROSENBAUM, GRANT, and EDMONDSON, Circuit
Judges.
PER CURIAM:
       Mirza Hussain appeals his conviction for coercion and en-
ticement of a minor to engage in sexual activity, in violation of 18
U.S.C. § 2422(b). Hussain also appeals his total 444-month sen-
tence. No reversible error has been shown; we affirm.
       In 2010, Hussain’s sister and her family -- including Hussain’s
11-year-old niece, N.M. -- moved into Hussain’s house after immi-
grating to the United States from Bangladesh. Within a few
months, Hussain began paying special attention to N.M., including
buying N.M. clothing, taking N.M. out to restaurants, and staying
up late with N.M. to watch television and to go on late-night walks.
In November 2011 -- when N.M. was 13 years old and Hussain was
48 years old -- Hussain bought N.M. a cellphone. Hussain then be-
gan sending N.M. sexually explicit text messages encouraging N.M.
(among other things) to send him nude photos of herself.
      N.M.’s parents became concerned about the relationship be-
tween Hussain and N.M. and, in January 2012, moved out of
Hussain’s house. Hussain, however, remained in contact with
N.M. and continued sending N.M. text messages.
       In November 2012, Hussain traveled to Bangladesh and ob-
tained a new birth certificate for N.M.: one that indicated N.M.’s
birthdate was 1995 instead of 1998. Hussain used the new birth
USCA11 Case: 19-11571           Date Filed: 05/26/2022      Page: 3 of 9




19-11571                 Opinion of the Court                            3

certificate to obtain a “corrected” green card for N.M. that included
the revised birthdate. When the new green card issued in Novem-
ber 2013, Hussain went to N.M.’s house, told N.M.’s parents that
N.M. was an adult, and tried to have N.M. move in with him.
       In a superseding indictment, a federal grand jury charged
Hussain with three offenses: (1) coercion and enticement of a mi-
nor, in violation of 18 U.S.C. § 2422(b) (Count One); (2) fraud and
misuse of visas, permits, and other documents, in violation of 18
U.S.C. § 1546(a) (Count Two); and (3) aggravated identity theft, in
violation of 18 U.S.C. § 1028A(a)(1) (Count Three). 1
       Following a trial, the jury found Hussain guilty of the
charged offenses. The district court later sentenced Hussain to a
total of 444 months’ imprisonment, including concurrent sen-
tences of 420 months and 180 months on Counts One and Two,
plus a consecutive 24-month sentence on Count Three.
                                        I.
       Hussain first challenges the sufficiency of the evidence sup-
porting his conviction on Count One. Hussain contends that the
evidence presented at trial was insufficient to prove that Hussain
took a “substantial step” toward persuading or enticing N.M. to en-
gage in a sexual act.




1 Hussain raises no challenge to his convictions under Count Two and Three.
USCA11 Case: 19-11571         Date Filed: 05/26/2022     Page: 4 of 9




4                       Opinion of the Court                 19-11571

        “We review de novo whether there is sufficient evidence in
the record to support a jury’s verdict in a criminal trial, viewing the
evidence in the light most favorable to the government, and draw-
ing all reasonable factual inferences in favor of the jury’s verdict.”
United States v. Jiminez, 564 F.3d 1280, 1284 (11th Cir. 2009). We
will not overturn a jury’s verdict unless no “reasonable trier of fact
could find that the evidence established guilty beyond a reasonable
doubt.” Id. at 1284-85.
       To obtain a conviction for enticement of a minor under 18
U.S.C. § 2422(b), the government must prove that the defendant
“(1) had the specific intent to induce a minor to engage in sexual
activity, and (2) took a substantial step toward the commission of
that offense.” United States v. Gillis, 938 F.3d 1181, 1190 (11th Cir.
2019). “To find that a substantial step was taken, the court must
determine that the defendant’s objective acts mark his conduct as
criminal such that his acts as a whole strongly corroborate the re-
quired culpability.” United States v. Murrell, 368 F.3d 1283, 1288
(11th Cir. 2004).
        Viewed in the light most favorable to the government, the
evidence presented at trial was sufficient to permit a reasonable
factfinder to find Hussain guilty beyond a reasonable doubt. About
the first factor, the content of Hussain’s text messages to N.M. evi-
dences clearly Hussain’s intent to entice N.M. to engage in sexual
activity. Hussain sent many sexually-explicit text messages to N.M.
in which Hussain encouraged N.M. to masturbate while thinking
USCA11 Case: 19-11571        Date Filed: 05/26/2022     Page: 5 of 9




19-11571               Opinion of the Court                        5

of him, encouraged N.M. to send Hussain nude pictures of herself,
and described the sexual acts he wanted to participate in with her.
        About the second factor, we reject flatly Hussain’s argument
that the evidence was insufficient to show that he took a “substan-
tial step” toward his enticement offense. In his text messages,
Hussain pressured N.M. repeatedly to send him nude pictures of
herself, which N.M. did. N.M. testified that Hussain touched her
on her thighs, chest, and private parts. The language of the text
messages between Hussain and N.M. also suggests that Hussain
and N.M. had actually engaged in multiple sexual encounters.
Moreover, the evidence demonstrates that Hussain traveled to
Bangladesh, procured a falsified birth record for N.M., and at-
tempted to remove N.M. from the custody of her parents for the
purpose of having N.M. live with him.
       This evidence was more than sufficient to allow the jury to
find that Hussain took substantial steps toward inducing N.M. to
engage in sexual conduct. See Gillis, 938 F.3d at 1190 (concluding
that a defendant took a “substantial step” toward his intended plan
to have sex with a fictitious minor when he arranged a meeting
with the minor and drove an hour from his house for that meeting);
United States v. Lanzon, 639 F.3d 1293, 1299 (11th Cir. 2011) (stat-
ing that a defendant took a substantial step in attempting to violate
section 2422(b) when he engaged in sexually-explicit online conver-
sations about a minor, arranged to meet the minor to engage in
sexual activity, and drove several miles to the arranged meeting
place); Murrell, 368 F.3d at 1288 (explaining that a defendant’s
USCA11 Case: 19-11571             Date Filed: 05/26/2022         Page: 6 of 9




6                          Opinion of the Court                         19-11571

objective acts -- including traveling two hours to meet a minor girl
for sex and bringing with him a teddy bear, cash, and condoms --
constituted a “substantial step” toward inducing a minor to engage
in sexual activity).
       The evidence produced at trial was sufficient to allow the
jury to find Hussain guilty beyond a reasonable doubt; we affirm
Hussain’s conviction under Count One.
                                           II.
       Hussain next challenges the district court’s refusal to admit
into evidence a photograph Hussain says contradicts the govern-
ment’s evidence about N.M.’s age. The photograph -- which was
taken in Bangladesh -- depicts N.M.’s mother holding a young child
identified as N.M. N.M.’s mother appears to be cutting a cake with
two large candles in it. In the background is a banner that includes
the word “DATE” in English, followed by “18-5-96.” Hussain ar-
gues that the photograph was taken at a party for N.M.’s second
birthday and demonstrates that N.M. was born in May 1994. 2 The
district court granted the government’s motion to exclude the pho-
tograph on grounds that the photograph was not properly authen-
ticated.




2 We note that Hussain’s argument that N.M. was born in 1994 is inconsistent
with the 1995 birthdate listed on N.M.’s “revised” birth certificate.
USCA11 Case: 19-11571         Date Filed: 05/26/2022     Page: 7 of 9




19-11571                Opinion of the Court                         7

       We review the district court’s evidentiary rulings under an
abuse-of-discretion standard. See United States v. Reeves, 742 F.3d
487, 501 (11th Cir. 2014).
       The party seeking to introduce an item of evidence bears the
burden of producing “evidence sufficient to support a finding that
the item is what the proponent claims.” See Fed. R. Evid. 901(a).
The district court has discretion to determine whether a piece of
evidence has been identified adequately under Rule 901; we will
not disturb that determination unless “there is ‘no competent evi-
dence in the record to support it.’” See United States v. Caldwell,
776 F.2d 989, 1001 (11th Cr. 1985). For purposes of authenticating
a photograph, a witness “need not be the photographer or see the
picture taken; it is sufficient if he recognizes and identifies the ob-
ject depicted and testifies that the photograph fairly and correctly
represents it.” United States v. Clayton, 643 F.2d 1071, 1074 (5th
Cir. 1981).
       The district court abused no discretion in excluding the pho-
tograph for lack of proper authentication. Hussain presented no
evidence or witness testimony confirming either that the photo-
graph was taken during N.M.’s second birthday party or confirm-
ing that the photograph fairly represented the content of the ban-
ner: the two key details central to Hussain’s argument about
N.M.’s age.
      Although N.M.’s mother identified the two people shown in
the photograph as herself and N.M., she testified that she did not
remember the occasion and did not recognize the banner. N.M.’s
USCA11 Case: 19-11571                 Date Filed: 05/26/2022   Page: 8 of 9




8                           Opinion of the Court                  19-11571

mother also testified that it would be unusual for a party in Bang-
ladesh to include a banner with words in English. 3 N.M.’s mother
also said that N.M. appeared to be only five or six months’ old in
the photograph.
                                            III.
       Hussain next argues that the district court calculated incor-
rectly his guidelines range. Hussain contends that the district court
erred in applying a two-level use-of-computer enhancement under
U.S.S.G. § 2G2(b)(6), and in applying a five-level pattern-of-activity
enhancement under U.S.S.G. § 4B1.5(b)(1).
       Hussain’s argument challenging the district court’s applica-
tion of the use-of-computer enhancement is foreclosed by the in-
vited-error doctrine. “It is a cardinal rule of appellate review that a
party may not challenge as error a ruling or other trial proceeding
invited by that party.” United States v. Love, 449 F.3d 1154, 1157
(11th Cir. 2006). Invited error exists when a party’s statements or
actions induce the district court into making an error. Id.
       During the sentencing hearing, Hussain’s trial lawyer said
expressly that Hussain had no objection to the district court’s ap-
plication of the use-of-computer enhancement. Because Hussain
agreed expressly that this two-level enhancement applied to his of-
fense conduct, he invited the ruling he now contends is error; we


3 The record also evidences that N.M.’s family spoke little English when they
first arrived in the United States.
USCA11 Case: 19-11571        Date Filed: 05/26/2022    Page: 9 of 9




19-11571               Opinion of the Court                       9

will not consider this argument on appeal. See id., United States v.
Thayer, 204 F.3d 1352, 1355 (11th Cir. 2000) (concluding that ap-
pellate review of a defendant’s evidentiary challenge was precluded
by the invited-error doctrine because defendant’s trial lawyer
stated affirmatively during trial that there was no objection to the
complained-of action).
       Hussain has also waived his argument challenging the dis-
trict court’s application of the pattern-of-activity enhancement.
Hussain objected initially to the application of the five-level en-
hancement in his written objections to the Presentence Investiga-
tion Report. But Hussain later withdrew that objection during the
sentencing hearing, his lawyer stating that “upon further reflection
and research, I believe that my objection is not well taken and
therefore I’m going to withdraw it.” When -- as in this case -- a
defendant withdraws expressly his objection to a sentencing en-
hancement during the sentencing hearing, his argument is deemed
waived and “we are precluded from addressing his arguments chal-
lenging the enhancement on appeal.” See United States v. Cobb,
842 F.3d 1213, 1222 (11th Cir. 2016).
      AFFIRMED.